Citation Nr: 1019040	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-09 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to an increased rating for left ear hearing 
loss, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to July 
1969.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from March 2007 and January 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The March 2007 rating 
decision denied entitlement to service connection for right 
ear hearing loss and granted service connection for left ear 
hearing loss with a noncompensable evaluation effective 
October 19, 2005.  The rating decision in January 2008 
continued the noncompensable evaluation for the service-
connected left ear hearing loss.  

In March 2010, the Veteran testified at a Board hearing 
before the undersigned Acting Veterans Law Judge sitting at 
the RO.  A copy of the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issues on appeal are ripe for adjudication upon 
the merits.  38 C.F.R. § 19.9 (2009).  The Veteran 
essentially contends that the respective denial of service 
connection and noncompensable rating for his right and left 
ear hearing loss do not accurately reflect the actual 
severity of the disabilities.  It is noted that the basis for 
denial of service connection in the right ear is an absence 
of audiometric evidence demonstrating hearing loss for VA 
purposes.

The Board notes that the Veteran was most recently provided 
with a VA compensation and pension examination in December 
2007.  However, at the March 2010 hearing before the Board, 
the Veteran presented credible testimony that his hearing 
loss has worsened since the last examination.  Having 
reviewed the evidence of record, the Board finds that there 
is a duty to schedule another examination.  VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
See VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). See also 38 C.F.R. § 3.327 (2009).

Also, the Board notes that in September 2009, the Veteran 
submitted a notice of his disagreement (NOD) with the denial 
of his service connection claim for PTSD in a July 2009 
rating decision.  The filing of a NOD initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  To that end, review of the claims file reveals that 
VA has not yet issued a statement of the case (SOC) as to the 
issue of entitlement to service connection for PTSD.  The 
Board is, therefore, obligated to remand this issue.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his right ear hearing loss 
and determine the current severity of 
his bilateral hearing loss.  All 
testing deemed necessary should be 
conducted and the results reported in 
detail and in compliance with 38 C.F.R. 
§ 4.85(a).  

Specifically, the examination should be 
conducted by a state-licensed 
audiologist and include both a 
controlled speech discrimination test 
(Maryland CNC) and a puretone 
audiometry test.  The testing should be 
conducted without the use of hearing 
aids.  38 C.F.R. § 4.85.

The claims file and a separate copy of 
this remand must be provided to the 
examiner for review.  The examiner should 
note in the examination report that he or 
she has reviewed the claims folder.  

Based on the claims file review and the 
examination results, the examiner should 
render a medical opinion as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that any 
current right ear hearing loss was caused 
by or incurred in active service.

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  A complete rationale is 
required for all opinions rendered.  The 
opinion should address the particulars of 
this Veteran's service record, medical 
history, and the relevant medical science 
as applicable to this claim.  If the 
examiner cannot respond without resorting 
to speculation, he should explain why a 
response would be speculative.

2.  After the development requested 
above has been completed, review the 
record and adjudicate the issues on 
appeal.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and given the opportunity to respond 
thereto before this case is returned to 
the Board.

3.  Issue a SOC to the Veteran, 
addressing the issue of entitlement to 
service connection for PTSD.  The 
Veteran must be advised of the time 
limit in which he may file a 
substantive appeal.  Then, only if the 
appeal is timely perfected, should the 
issue be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


